         1                                                                   The Honorable Marsha J. Pechman
         2

         3

         4

         5

         6

         7
                                          UNITED STATES DISTRICT COURT
         8                               WESTERN DISTRICT OF WASHINGTON
         9        FLATIRON WEST, INC., a Delaware
                  Corporation,                                      No. 2:19-cv-00201-MJP
        10
                                               Plaintiff,
        11                                                          ORDER GRANTING JOINT
                           v.                                       STIPULATED MOTION TO AMEND
        12                                                          CASE SCHEDULE
                  PTS SURVEYING INC., an Oregon
        13        Corporation,
        14                                     Defendant.
        15
                           THIS MATTER having come before the Court on the Joint Stipulated Motion to Amend
        16
                  Case Schedule, and the Court having been fully advised, finds that the motion should be and
        17
                  hereby is GRANTED. The case schedule is hereby amended as follows:
        18

        19        Reports from expert witness under FRCP 26(a)(2) due              April 20, 2020
        20
                  All motions related to discovery must be filed by and noted on the May 20, 2020
        21        motion calendar on the third Friday thereafter

        22        Discovery completed by                                           June 20, 2020
        23
                  All dispositive motions must be filed by and noted on the motion July 20, 2020
        24        calendar on the fourth Friday thereafter

        25        All motions in limine must be filed by and noted on the motion October 14, 2020
                  calendar no earlier than the third Friday thereafter and no later
        26        than the Friday before the pretrial conference.


                ORDER GRANTING JOINT STIPULATED
                MOTION TO AMEND CASE SCHEDULE – Page 1

33413 009 ci11fr011k.001
         1        Agreed pretrial order due                                          November 6, 2020
         2
                  Trial briefs and Proposed Findings of Fact and Conclusions of November 6, 2020
         3        Law

         4        Pretrial conference                                                November 8, 2020
         5        Bench trial                                                        November 18, 2020
         6
                           DATED this 13th day of September, 2019.
         7

         8

         9                                                           A
                                                                     Marsha J. Pechman
        10                                                           United States District Judge
        11

        12       Presented by:

        13       GROFF MURPHY PLLC
        14       s/ Evan A. Brown_____________________
        15       Michael P. Grace, WSBA #26091
                 Evan A. Brown, WSBA #48272
        16       300 East Pine Street
                 Seattle, WA 98122
        17       T: (206) 628-9500/FX: (206) 628-9506
                 E: mgrace@groffmurphy.com
        18       E: ebrown@groffmurphy.com
        19
                 Attorneys for Plaintiff Flatiron West, Inc.
        20
                 OLES MORRISON RINKER & BAKER LLP
        21
                 s/ Eric P. Forner
        22       Meghan A. Douris, WSBA #44495
        23       Eric P. Forner, WSBA #49264
                 701 Pike Street, Ste. 1700
        24       Seattle, WA 98101
                 T: 206-623-3427
        25       E: douris@oles.com
                 E: forner@oles.com
        26
                 Attorneys for Defendant PTS Surveying, Inc.

                ORDER GRANTING JOINT STIPULATED
                MOTION TO AMEND CASE SCHEDULE – Page 2

33413 009 ci11fr011k.001
         1                                         CERTIFICATE OF SERVICE
         2
                           I hereby certify that I caused to be served the forgoing document the counsel(s) of record
         3
                  listed below:
         4
                  Meghan A. Douris, WSBA NO. 44495                    Email
         5        Eric P. Former, WSBA No. 49264                      Regular Mail
                  Oles Morrison Rinker & Baker LLP                    Legal Messenger
         6        701 Pike Street, Ste. 1700                          ECF
                  Seattle, WA 98101
         7        T: 206-623-3427
                  E: douris@oles.com
         8          forner@oles.com
         9        Attorneys for Defendant
        10

        11                 DATED this 13th day of September, 2019 at Seattle, Washington.

        12
                                                                        s/ Sopheary Sanh
        13                                                              Sopheary Sanh, Legal Assistant
                                                                        ssanh@groffmurphy.com
        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26



                ORDER GRANTING JOINT STIPULATED
                MOTION TO AMEND CASE SCHEDULE – Page 3

33413 009 ci11fr011k.001
